JOSEPH, J.
Defendant was charged with driving under the influence of intoxicants. ORS 487.540. Prior to trial his motion to suppress the results of a breathalyzer test was granted, and the state appeals.
The basis for defendant’s motion was that the breathalyzer result was unreliable because at the time of his arrest he was participating in an Antabuse treatment program. Defendant offered evidence that when one consumes alcohol, it is broken down in the body to acetaldehyde and then to acetone. Antabuse retards the breakdown of acetaldehyde, causing it to build up to abnormal levels, which causes nausea and vomiting — reactions defendant claimed to have had after drinking beer on the evening before his arrest. Records indicated that he had taken Antabuse on several days in the period just before he was arrested.
Expert witnesses who testified at the hearing on the motion to suppress agreed that a person in whom alcohol and Antabuse had interacted would have an abnormally high level of acetaldehyde and that acetaldehyde would react with the same chemicals with which alcohol reacts in the breathalyzer process. The experts disagreed, however, as to whether the acetaldehyde might significantly affect the breathalyzer reading.1 The result of the breathalyzer test given defendant is not disclosed by the record.
The suppression of the breathalyzer result was erroneous, because defendant’s arguments went to the weight to be accorded the test result, not its admissibility. Whether and to what extent the Antabuse may have affected the blood alcohol reading were issues for *808the trial on the merits, not issues to be determined by the court prior to trial on a motion to suppress.
Reversed and remanded for trial.

The trial found that
"[t]here is no accepted, recognized scientific basis to establish or to reject the validity of the breathalyzer results where defendant has consummed [sic] alcoholic beverage where antabuse is present in his system.”